     Case 5:20-cv-00565 Document 15 Filed 03/29/21 Page 1 of 2 PageID #: 408




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


MIGUEL ANGEL R. CORTES,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:20-cv-00565

CRYSTAL, et al.,

               Defendants.

                                             ORDER

               Pending is Plaintiff’s letter-form Complaint [Doc. 3], filed August 27, 2020. This

action was previously referred to the Honorable Dwane L. Tinsley, United States Magistrate Judge,

for submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge Tinsley

filed his PF&R on January 8, 2021. Magistrate Judge Tinsley recommended that the Court dismiss

the case for failure to state a claim on which relief may be granted pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a
    Case 5:20-cv-00565 Document 15 Filed 03/29/21 Page 2 of 2 PageID #: 409




magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on January 25, 2021. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 12] and DISMISSES the letter-

form Complaint [Doc. 3] and the matter.

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.

                                                    ENTER: March 29, 2021




                                                2
